     45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                     U.S. District Court - District of Massachusetts


Place of Offense:                             Category No.            JL                     Investigating Agency

City       Boston                                         Related Case Information:


County         Middlesex                                     Superseding Ind./ Inf.                              Case No.
                                                             Same Defendant                              New Defendant X
                                                          Magistrate Judge Case Number
                                                          Search Warrant Case Number                 See additional information
                                                          R 20/R 40 from District of                                       '

Defendant Information


Defendant Name           Xiaoning Sui                                                     Juvenile:                •     Yes 0 No
                         Is this person an attorney and/or amember of any state/federal bar:                       •     Yes 0 No
Alias Name

Address                   rcitv& State! Surrey, EC

Birth date (Yr only): 1970            (last4#):_                Sex W             Race:                        Nationality: CHN (PRof CA)

Defense Counsel if known:                                                                   Address


Bar Number

U.S. Attorney Information:

AUSA          Eric S. Rosen                                                      Bar Number if applicable          NY4412326

Interpreter:             | | Yes         [3 No                      List language and/or dialect:
Victims:                 [^Yes • No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                         0 Yes • No
Matter to be SEALED:                   •      Yes        •       No
          (• Warrant Requested                                | |Regular Process                         I I InCustody
Location Status:


Arrest Date

•Already in Federal Custody as of                                                              in


•Already in State Custody at                                                   I [serving Sentence                 •a.waiting Trial
• onPretrial Release: Ordered by:                                                                   on



Charging Document:                         I IComplaint                    I [information                      0 Indietment
Total # of Counts:                       [ [Petty                          • Misdemeanor                       •I Felony —
                                                   Continue on Page 2 for Entry of U.S.C. Citations

[•        I hereby certify that the case numbers of any prior proMedings^efore aMagistrate Judge                                  are

          accurately set forth above.                                             /J        11
Date:      March 5,2019                               Signature of AUSA:
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant                Xiaoning Sui

                                                                     U.S.C. Citations

                 Index Kev/Code                                     Description of Offense Charged         Count Numbers
                                                     Conspiracy to Commit Wire Fraud
Setl      18U.S.C. 1349                                     ^                                          1
                                                     Forfeiture

Set2      18 use 981(a)(1)(c)

Sets



Set 4



Set 5



Set 6



Set 7



Sets



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

ADDITIONAL INFORMATION:                            18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK

 18-6235-MPK, 18-6476-MPK. 18-6477-MPK, 18-6475-MPK, 18-6478-MPK, 18-6261-MPK, 18-6260-MPK

19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK. 18-6240-MPK, 18-6310-MPK. 18-6474-MPK. 18-6474-MPK

18-7227-MPK, 19-6029-MPK. 19-6030-MPK

USAMA CRIM- Criminal Case Cover Sheetpdf 3/4/2013
